internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-110780-98 date date re legend taxpayer a taxpayer b a b property foundation trust this responds to your letter dated date and prior correspondence in which you request rulings on behalf of taxpayers that the proposed trusts holding property as described below will be qualified personal_residence trusts qprts satisfying the requirements of sec_25_2702-5 of the gift_tax regulations and that the property placed in the trusts will not be includible in each taxpayer’s gross_estate under sec_2036 of the internal_revenue_code if the taxpayers survive the terms of the trusts you represent the facts to be as follows taxpayer a and taxpayer b together taxpayers are married and reside in state taxpayers currently own property as tenants-by-the-entirety property is residential property and is equivalent in size to the other residential properties in the area taxpayers use property exclusively as a cc dom p si - -2 vacation residence between november and april of each year property has never been rented and no other individuals have the right to use or occupy property taxpayers propose to convert ownership in property from tenants-by-the-entirety to tenants-in-common taxpayer a and taxpayer b propose to establish separate irrevocable trusts and transfer his or her interest in property to the trust the terms of the proposed trusts are identical and are intended to satisfy the requirements for qprts under sec_25_2702-5 article fourth a of each trust provides that the trust will terminate at the earliest to occur of the date years from the date of execution of the trust agreement the date of death of the settlor of the trust agreement and the date that the trust ceases to own a personal_residence as defined in sec_25_2702-5 under article fourth h if the trust terminates at the expiration of the 20-year term the assets will be retained in further trust trust under the terms of article sixth under article fourth h if the trust terminates as a result of the settlor’s death the trust assets will be distributed to his or her estate article fourth c of each proposed trust instrument requires the trustees to distribute all of the net_income of the trust to the settlor on a quarter-annual or more frequent basis article fourth g prohibits distributions of principal during the term of the qprt to any person other than the settlor of the trust article fourth e provides that the trust may hold cash in a separate_account for the payment of expenses of the trust including mortgage already incurred or reasonably expected to be paid within months from the date of contribution of such cash improvements to property to be paid within months from the date of contribution of such cash provided property remains a personal_residence and the purchase of a replacement personal_residence that the trustees have contracted to purchase and that is to be acquired within months after the cash is contributed to the trust any cash in excess of the amount necessary for these purposes must be distributed to the settlor on at least a quarter-annual basis cc dom p si - -3 article fourth i provides that the interest of the settlor shall not be subject_to commutation article fourth d provides that in the event property is sold or disposed of by the trustees the trustees may use the net_proceeds to acquire a property that constitutes a personal_residence as defined in sec_25_2702-5 if the trustees receive any insurance proceeds as a result of any damage or destruction to property that renders property unusable as a residence the trustees may use such insurance proceeds to repair or rebuild property any such acquisition repair or rebuilding must be done within months but not later than the date for termination of the date of sale damage or destruction of property article fourth h and article fifth provide that if the trust terminates as a result of the trust ceasing to own a personal_residence and the trustees do not intend to replace or repair the personal_residence do not replace or repair the personal_residence within months after the trust ceases to own a personal_residence or replace or repair the personal_residence for a cost less than the net_proceeds received for the personal_residence then within days after the trust terminates the balance of the trust assets will be converted into a qualified_annuity_interest as defined under sec_25_2702-3 and d for the benefit of the settlor article fifth b provides that the annuity amount shall begin on the earliest date that any personal_residence owned by the trust is sold damaged or destroyed or ceases to be held as a personal_residence the annuity amount will be the smallest amount required under sec_25_2702-5 article fifth g provides that if trust terminates as a result of reaching the twentieth anniversary of its execution and at that time trust is a qualified annuity_trust the remaining principal shall be paid to the settlor’s living issue per stirpes if there are no issue of settlor living on the twentieth anniversary the remaining principal shall be paid to the settlor’s spouse and if the settlor’s spouse is not living the corpus shall be paid to foundation under article fourth j the trustees shall not sell or transfer property directly or indirectly to the settlor the settlor’s spouse or an entity controlled by the settlor or the settlor’s spouse during the term_interest of the trust or at any time after the original term of this trust that any trust held under this trust agreement is a grantor_trust under sec_671 through of the code for purposes of the preceding sentence a sale or transfer to another grantor_trust of the settlor or the settlor’s spouse is considered a sale or transfer to the settlor or the settlor’s spouse the term control is defined in sec_25_2701-2 and iii cc dom p si - -4 if trust is established under article sixth at the expiration of the 20-year term article sixth b provides that if one or more of the settlor’s issue including grandchildren and more remote descendants are then living the trustees of trust have the sole discretion to distribute income or principal to any one or more of settlor’s issue article sixth d provides that if there are no issue of the settlor then living the trustees have the sole discretion to distribute income or principal to any one or more members of a class consisting of the issue of the settlor’s parent however under article sixth as proposed the settlor will be excluded as a potential beneficiary of any trust created under article sixth in the case of taxpayer a parent is identified as a in the case of taxpayer b parent is identified as b article sixth a provides that trust terminates upon the death of the survivor of taxpayer a and taxpayer b article sixth e provides that upon termination of trust the remaining trust assets are to be distributed to settlor’s then living issue per stirpes if there are no issue of settlor then living_trust assets will be distributed to foundation taxpayers also propose to enter into an agreement granting them the option to lease property under the terms of this agreement if either or both taxpayers survive the 20-year trust term the survivor or survivors will have the right to lease property at fair_market_value as determined every year if either taxpayer fails to pay the fair_market_value rent then the owner of property will have the right to evict taxpayer or taxpayers taxpayers have requested the following rulings the provisions of the trust agreements satisfy the requirements of sec_25_2702-5 and the taxpayers’ transfers qualify under sec_2702 the execution of the option for lease of property held by the qprts which provides for the payment of fair market rent does not cause each trust agreement to fail to satisfy the requirements of sec_25_2702-5 if either or both of taxpayers survive the 20-year term and continue to reside or otherwise use property until the death of the survivor of them pursuant to a lease requiring the payment of fair_market_value rent the interests in property that the taxpayers transfer to their respective trusts will not be includible in their respective gross estates under sec_2036 issue sec_1 and qualified personal_residence trusts sec_2702 provides special valuation rules for determining the value of a transfer for gift_tax purposes where a donor transfers property in trust to or for the benefit of a member of the donor’s family and the donor retains an interest in the trust under sec_2702 the value of any retained_interest that is not a qualified_interest is treated as being zero and the value of any retained_interest that is a qualified_interest is cc dom p si - -5 determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to a transfer if it involves the transfer of an interest in trust all the property of which consists of a residence to be used as a personal_residence by persons holding term interests in the trust under sec_2702 a qualified_interest includes an interest that consists of the right to receive fixed amounts payable not less frequently than annually sec_25_2702-2 defines a qualified_interest as a qualified_annuity_interest sec_25_2702-2 provides that a qualified_annuity_interest is an interest that meets all of the requirements of sec_25_2702-3 and d sec_25_2702-5 provides that a qualified_personal_residence_trust qprt as defined in sec_25_2702-5 is treated as a personal_residence_trust satisfying the requirements of sec_2702 sec_25_2702-5 provides that a qualified_personal_residence_trust must meet all the requirements set forth in sec_25_2702-5 and that those requirements must be satisfied in provisions in the governing instrument and must continue in effect during any term_interest in the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the principle residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location sec_25_2702-5 provides that a residence is the personal_residence of the term holder only if its primary use is as a residence of the term holder when occupied by the term holder based on the above we conclude the terms of each trust agreement satisfy the requirements for a qprt as set forth in sec_25_2702-5 as well as the requirements for a qualified_annuity_interest as set forth in sec_25_2702-3 and d therefore taxpayers’ transfers of their interests in property to the proposed trusts qualify under the exception in sec_2702 cc dom p si - -6 the execution of the option to lease property after the 20-year term for fair market rental will not cause the trust agreements to fail to satisfy the requirements of sec_25_2702-5 issue includibility in gross_estate sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise in which the decedent has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property in 265_f2d_667 3d cir cert den 361_us_829 the court held that enjoyment as used in the death_tax statute is not a term of art but is synonymous with substantial present economic benefit in mcnichol the decedent purportedly conveyed income-producing real_estate to his children years before his death pursuant to an oral understanding with his children the decedent continued to receive the rents from the properties until his death the court held that the properties were includible in his gross_estate under the predecessor to sec_2036 in revrul_70_155 1970_1_cb_189 a parent continued to live rent-free in a residence that he had transferred to his son and daughter-in-law in accordance with an understanding by all parties that the father would retain use of the residence the ruling states that the donor’s continued occupancy of a transferred residence rent free until death is as much an economic benefit as if the donor had rented the property and obtained the income therefrom accordingly the donor’s continued rent-free occupancy until death pursuant to the understanding resulted in inclusion of the property under sec_2036 in 55_tc_666 acq 1972_2_cb_1 the decedent and his spouse transferred a farm to their children and contemporaneously leased the property from the children at fair_market_value rent the decedent and his spouse were legally obligated as tenants to pay this rent and the children were entitled as landlords to terminate the lease and remove the decedent and his spouse from the property if the rent was not paid after two years the family cc dom p si - -7 agreed that because of certain medical problems the decedent need not continue to pay the rent the decedent occupied the property rent-free until his death four years later because the decedent was obligated to pay fair_market_value rent from the date of the transfer and there was no express or implied agreement at the date of the transfer that the decedent could continue to occupy the premises whether or not rent was paid the court held that the property was not includible in the decedent’s gross_estate under sec_2036 in the present case taxpayer a and taxpayer b each propose to transfer their respective interest in property to two separate irrevocable trusts for a 20-year term if either or both taxpayers survive the 20-year term and property passes in further trust to trust taxpayer a and taxpayer b represent that they will pay the fair_market_value rental for the period of time for which they have use or possession of property if taxpayer a and taxpayer b pay fair_market_value rental and assuming there is no express or implied understanding that taxpayer a and taxpayer b may retain use or possession of property whether or not rent is paid taxpayer a’s and taxpayer b’s continued use or possession of property will not result in the inclusion of the interests in property that the taxpayers transfer to their respective trusts in taxpayers’ respective gross estates under sec_2036 however this ruling under sec_2036 regarding the estate_tax consequences if either taxpayer survives the 20-year term of the qprt is conditioned on article sixth of each trust expressly excluding the settlor as a potential beneficiary of any trust created under article sixth except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office cc dom p si - -8 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by_______________________ george l masnik chief branch enclosure copy for sec_6110 purposes
